ICJ_089_Lockerbie_LBY_USA_1992-04-14_ORD_01_NA_09_FR.txt. 183

OPINION DISSIDENTE DE M. AJIBOLA
[Traduction]

Après mûre réflexion, j'ai jugé indispensable de rédiger une opinion
dissidente sur certains des problèmes d'importance primordiale que
soulève la demande en indication de mesures conservatoires en vertu de
l'article 41 du Statut que la Libye a soumise à la Cour, opinion où seront
exposées quelques-unes des raisons sur lesquelles repose ma décision.
Non seulement l’objet de cette affaire a un caractère exceptionnel mais il
revêt aussi une importance fondamentale dans le domaine du droit inter-
national.

Il serait superflu d’exposer ici de nouveau les faits, si ce n’est pour dire
que l'incident aérien catastrophique survenu à Lockerbie le 21 décembre
1988, au cours duquel deux cent soixante-dix personnes ont trouvé la
mort, est l’objet de instance introduite par la Jamahiriya arabe libyenne
(ci-après dénommée la « Libye») à l’encontre des Etats-Unis au sujet de
l’interprétation et de l’application de la convention pour la répression
d’actes illicites dirigés contre la sécurité de l’aviation civile, adoptée à
Montréal en 1971. Au nombre des aspects exceptionnels de cette affaire
figure le fait que, simultanément, le Conseil de sécurité est saisi de la
méme situation.

On pourrait ajouter que ce dernier élément, a lui seul, ne rend pas
laffaire exceptionnelle, étant donné que, dans un passé récent, au moins
dans trois affaires les problèmes qui se sont posés à la Cour étaient en
même temps débattus par le Conseil de sécurité (voir Plateau continental
de la mer Egée (Grèce c. Turquie), C.J. Recueil 1976, p.3; Personnel diplo-
matique et consulaire des Etats-Unis à Téhéran (Etats-Unis d'Amérique
c. Iran), C.J. Recueil 1980, p. 3; Activités militaires et paramilitaires au Nica-
ragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), C.LJT. Recueil
1984, p. 169). Dans ces trois affaires, la Cour et le Conseil de sécurité
ont exercé des pouvoirs et des fonctions complémentaires, et ont en réa-
lité travaillé en «symbiose». En fait, ces deux organes principaux des
Nations Unies — créés par l’article 7 de la Charte — bien qu’ayant alors
exercé leurs fonctions et pouvoirs respectifs de fagon indépendante et
pari passu, les ont néanmoins exercés de manière parallèle. Dans chacune
de ces trois affaires, la Cour, bien qu’adoptant une attitude de soutien
à l’égard du Conseil de sécurité, a confirmé sans ambiguïté le pouvoir
qu’elle a de trancher les questions relevant de sa compétence même
dans les cas où le Conseil est saisi de la même situation. Par exemple,
tout en indiquant des mesures conservatoires dans l'affaire relative
au Personnel diplomatique et consulaire des Etats-Unis à Téhéran, la
Cour a fait sienne la résolution 457 (1979), dans laquelle le Conseil avait
demandé la libération immédiate des otages, et elle a fait observer en
outre ce qui suit:

73
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. AJIBOLA) 134

«Alors que l’article 12 de la Charte interdit expressément à
l’Assemblée générale de faire une recommandation au sujet d’un
différend ou d’une situation à l’égard desquels le Conseil remplit
ses fonctions, ni la Charte ni le Statut n’apportent de restriction sem-
blable à l'exercice des fonctions de la Cour. Les raisons en sont
évidentes: c’est à la Cour, organe judiciaire principal des Nations
Unies, qu’il appartient de résoudre toute question juridique pouvant
opposer des parties à un différend; et la résolution de ces questions
juridiques par la Cour peut jouer un rôle important et parfois déter-
minant dans le règlement pacifique du différend.» (C.J. Recueil
1980, p. 22, par. 40.)

De même, dans l’affaire concernant le Nicaragua, la Cour a fait, au
sujet de sa propre compétence, l’importante déclaration suivante:

«Les Etats-Unis soutiennent ainsi que la question relève essentiel-
lement du Conseil de sécurité, parce qu’elle concerne une plainte du
Nicaragua mettant en cause l’emploi de la force. Eu égard cependant
à l'affaire du Personnel diplomatique et consulaire des Etats-Unis à
Téhéran, la Cour est d’avis que le fait qu’une question est soumise au
Conseil de sécurité ne doit pas empêcher la Cour d’en connaître, et
que les deux procédures peuvent être menées parallèlement.»
(C.LJ. Recueil 1984, p. 433, par. 93.)

Certes, le Conseil de sécurité est un organe politique, tandis que
— pour citer l’article 92 de la Charte — la Cour est «l’organe judiciaire
principal des Nations Unies ». Toutefois, dans la présente affaire, on est
enclin à admettre un chevauchement de fonctions, même si un examen
rapide peut inciter à pencher dans le sens contraire. Par exemple, la
convention de Montréal, sur laquelle est fondée la requête de la Libye,
pose très nettement à la Cour des problèmes de «droits» et de «diffé-
rends» en droit international concernant, en particulier, l’extradition,
tandis que le Conseil de sécurité s’intéresse à la «remise» de deux
suspects ainsi qu’au problème du terrorisme international dans la mesure
où ce dernier affecte la paix internationale et la sécurité des nations
— c’est-à-dire à des questions de nature politique.

Une autre question se pose, celle des différentes nuances que comporte
le mot «coopération ». Alors que le Conseil de sécurité veut obtenir que la
Libye coopère avec le Royaume-Uni en livrant à ce pays les deux suspects
se trouvant en Libye, cette dernière, dans sa requête, demande la coopéra-
tion du Royaume-Uni pour poursuivre les deux suspects en Libye en vertu
du code pénal libyen et conformément à l’article 11, paragraphe 1, de la
convention de Montréal de 1971.

Supposons pour un instant qu'aucune résolution n’ait été adoptée et
qu'aucune initiative n’ait été prise en la matière dans le cadre du Conseil
de sécurité: quelles seraient alors l’attitude et l’approche de la Cour à
légard des mesures conservatoires demandées par la Libye? Selon moi,
pour pouvoir indiquer des mesures conservatoires dans cette affaire, la
Cour doit d’abord répondre par l’affirmative aux questions suivantes :

74
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. AJIBOLA) 185
1. La Coura-t-elle, prima facie, compétence pour examiner cette requête ?

2. Existe-t-il entre le requérant et les défendeurs des différends juridiques
relevant des dispositions de la convention de Montréal de 1971? Si tel
est le cas, quels sont ces différends ?

3. Les «droits» revendiqués par le requérant sont-ils des droits juridi-
ques susceptibles d’être confirmés en vertu du droit international? Si
tel est le cas, quels sont ces droits juridiques ?

4. La question est-elle assez urgente pour justifier l’attention immédiate
de la Cour et l'indication éventuelle de mesures conservatoires ?

5. La Cour a-t-elle compétence pour s’occuper de cette question dès à
présent, ou cette question a-t-elle été portée devant elle prématurément
compte tenu des dispositions de l’article 14, paragraphe 1, de la
convention de Montréal de 1971, sur laquelle est fondée la requête ?

6. Le requérant subirait-il un préjudice irréparable si des mesures conser-
vatoires n'étaient pas indiquées ?

1. Au sujet de la première question, je répondrai qu'il ne fait pour moi
aucun doute que la Cour a, prima facie, compétence pour examiner la
demande en indication de mesures conservatoires formulée par la Libye.
Selon la jurisprudence bien établie de la Cour, celle-ci se reconnaît
compétente prima facie dès lors que le requérant fait la preuve que son
affaire est défendable. Cette façon de voir a été confirmée dans l’affaire
des Essais nucléaires (Australie c. France), la Cour ayant alors fait observer:

«Considérant que, lorsqu'elle est saisie d’une demande en indica-
tion de mesures conservatoires, la Cour n’a pas besoin, avant d’indi-
quer ces mesures, de s’assurer de façon concluante de sa compétence
quant au fond de l’affaire, mais qu’elle ne doit cependant pas indi-
quer de telles mesures si les dispositions invoquées par le demandeur
ne se présentent pas comme constituant, prima facie, une base sur
laquelle la compétence de la Cour pourrait être fondée» (C.LJ.
Recueil 1973, p. 101, par. 13).

Les Parties ne nient pas que la convention de Montréal de 1971 soit une
convention en vigueur, qu'ils ont conclue et ratifiée. Le problème qui se
pose relève de la règle pacta sunt servanda, qui fait l’objet de l’article 26 de
la convention de Vienne sur le droit des traités, entrée en vigueur en 1980.

2. La deuxième des questions posées ci-dessus concerne les différends
juridiques. L’ensemble des plaidoiries faites par les Parties m’ont
convaincu qu’il existe bien un différend juridique en ce qui concerne
l'interprétation et application de la convention de Montréal de 1971.

Selon moi, on peut ramener à trois ces différends juridiques:

a) Les Etats-Unis exigent que leur soient remis les deux suspects impli-
qués dans l’incident de Lockerbie et la Libye refuse de se plier à
cette exigence. Le requérant soutient qu’en vertu de l’article 5, para-
graphes 2 et 3, et des articles 7 et 8 de la convention de Montréal de
1971 il a le choix entre extrader ou poursuivre: aut dedere aut judicare

75
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. AJIBOLA) 186

(ou aut prosequi), et déclare qu’en la circonstance il a décidé de pour-
suivre les suspects sur son propre sol étant donné que son droit pénal
interne n’autorise pas l’«extradition » de citoyens libyens.

b) Le deuxième différend juridique porte sur le point de savoir si, en
vertu de l’article 11, paragraphe 1, de la convention de Montréal de
1971, les Etats-Unis sont tenus de coopérer avec la Libye dans le cadre
des poursuites intentées par cette dernière sur le plan interne contre
les deux suspects. L'article 11, paragraphe 1, de la convention de
Montréal prévoit que:

«Les Etats contractants s'accordent l'entraide judiciaire la plus
large possible dans toute procédure pénale relative aux infractions.
Dans tous les cas, la loi applicable pour l'exécution d’une demande
d’entraide est celle de l’Etat requis.» (Les italiques sont de moi.)

c) Le troisième différend apparaît dans le paragraphe 5 de la demande en
indication de mesures conservatoires présentée par la Libye, où la
Cour est instamment priée d’ordonner au défendeur de se garder « de
toute mesure qui risquerait d’aggraver ou d'élargir le différend, comme
ne manquerait pas de le faire l’imposition de sanctions contre la Libye
ou l’emploi de la force». Au cours de la procédure orale, le conseil du
requérant a cité des déclarations identiques faites par les autorités
gouvernementales à la fois du défendeur et du Royaume-Uni, déclara-
tions selon lesquelles ces pays n’avaient «ni exclu ni adopté aucune
solution » et qui, dans une certaine mesure, ont été soit contestées soit
expliquées de manière satisfaisante par le conseil du défendeur.

3. Vient ensuite la question de savoir si le requérant possède effective-
ment, en vertu du droit international, les droits qu’il revendique dans sa
requête. Pour répondre à cette question, le requérant s’est référé à de
nombreuses dispositions de la convention de Montréal de 1971, et en
particulier à celles de l’article 5, paragraphes 2 et 3, des articles 7 et 8 et de
l'article 11, paragraphe 1. Pour une large part, ces articles traitent de la
question aut dedere aut judicare. En substance, la convention reconnaît
que le droit interne de certains Etats leur interdit d’extrader leurs natio-
naux. Le problème ou conflit de compétence pour ce qui est de poursuivre
— problème sans cesse renaissant qu’il importe d’avoir bien présent à
l'esprit dans cette affaire — est que les deux Parties ont le droit/Fobliga-
tion de poursuivre dans leurs Etats respectifs les infractions énumérées
dans la convention. L’article 5, paragraphe 1, énumère ainsi les possibi-
lités :

«Tout Etat contractant prend les mesures nécessaires pour établir

sa compétence aux fins de connaitre des infractions dans les cas
suivants :

a) sil’infraction est commise sur le territoire de cet Etat;
b) si infraction est commise à l’encontre ou à bord d’un aéronef
immatriculé dans cet Etat;

76
CONVENTION DE MONTREAL DE 1971 (OP. DISS. AJIBOLA) 187

c) si l’aéronef à bord duquel l’infraction est commise atterrit sur son
territoire avec l’auteur présumé de l'infraction se trouvant encore
à bord;

d) si l’infraction est commise à l’encontre ou à bord d’un aéronef
donné en location sans équipage 4 une personne qui a Ie siège
principal de son exploitation ou, à défaut, sa résidence perma-
nente dans ledit Etat. »

Le droit international général reconnaît les mêmes possibilités. Par
conséquent, les Etats-Unis, pays où l’appareil était immatriculé, pour-
raient établir leur compétence à ce titre. Cependant, les suspects se trou-
vent sous la juridiction de la Libye, et celle-ci est tout aussi en droit de
poursuivre ces derniers. Selon moi, compte tenu de la convention de
Montréal de 1971, la Libye a un droit légitime à protéger. Il s’agit d’un
droit qui est reconnu par le droit international et qui est même considéré
par certains juristes comme relevant du jus cogens. Je pense avec certains
de mes collègues, et en particulier avec M. Weeramantry, que la Libye a le
droit de poursuivre les deux accusés libyens si elle le veut. Même si l’on
peut se demander, dans le cas des autres droits que prévoient l’article 5,
paragraphes 2 et 3, et les articles 7 et 8, si l’on a affaire à des droits ou à des
obligations, force est de reconnaître que le droit juridique relevant de
l’article 11, paragraphe 1, quant à lui, est incontestablement un droit au
regard de la convention de Montréal de 1971.

4, Vient ensuite la question de l’urgence. Sur ce point non plus, je n’ai
aucun doute. Si j'en avais eu précédemment, tous les faits survenus ces
derniers jours concourent à montrer la nécessité, pour la Cour, de prendre
immédiatement des mesures et d'accorder à la demande de la Libye le
rang de priorité qu’elle mérite, ainsi que le prévoit l’article 74, para-
graphe 1, du Règlement de la Cour.

5. La question suivante, celle du moment où a été présentée la requête,
n'est certes pas aussi facile à trancher que celles dont j'ai traité plus haut.
Les opinions divergent considérablement sur l'interprétation de l’ar-
ticle 14, paragraphe 1, de la convention de Montréal. La Cour a entendu des
arguments convaincants pour et contre l’applicabilité ou la non-applica-
bilité de cet article, pour le moment, de la part du requérant et du défen-
deur. Avant de poursuivre, je citerai ce paragraphe:

«Tout différend entre des Etats contractants concernant l’inter-
prétation ou l’application de la présente convention qui ne peut pas
être réglé par voie de négociation est soumis à l’arbitrage, à la
demande de l’un d’entre eux. Si, dans les six mois qui suivent la date
de la demande d’arbitrage, les parties ne parviennent pas à se mettre
d’accord sur l’organisation de l’arbitrage, l’une quelconque d’entre
elles peut soumettre le différend à la Cour internationale de Justice,
en déposant une requête conformément au Statut de la Cour.»

Le défendeur soutient avec force que le requérant n’a pas épuisé, avant
d’adresser sa requête à la Cour, toutes les possibilités de négociation et

77
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. AJIBOLA) 188

d'arbitrage prévues aux différents stades. On a fait observer — et c'est ce
qui est clairement indiqué dans l’article en question — que pour pouvoir
s’adresser à la Cour il faut avoir rempli préalablement les conditions rela-
tives à la négociation et à l’arbitrage. Le défendeur a en outre soutenu que
comme elle a été soumise à la Cour le 3 mars 1992, alors que la lettre du
requérant concernant la question de la négociation et de l’arbitrage, datée
du 18 janvier 1992, remontait à peine à six semaines, la requête est préma-
turée.

Le requérant répond que, étant donné que le défendeur a rejeté sans
équivoque la demande de négociation et d’arbitrage formulée par la Libye
le 18 janvier 1992, il serait inutile d’attendre que soit écoulé le délai de six
mois prescrit par l’article 14, paragraphe 1. On a évoqué la déclaration du
représentant des Etats-Unis, qui, lors des débats ayant eu lieu sur la ques-
tion au Conseil de sécurité, a fait observer: « Il ne s’agit pas ici d’une ques-
tion de divergence d’opinion ou de démarche pouvant faire l’objet de
médiation ou être négociée. »

À en juger d’après cette déclaration du défendeur, il me paraît tout à fait
raisonnable de penser que, même si le requérant avait attendu six mois ou
même davantage à compter du 18 janvier, sa demande se serait heurtée au
même refus. Il y ala, à mon avis, un cas d’infraction prévisible aux disposi-
tions de l’article 14, paragraphe 1, de la part du défendeur, et la Libye
n’était donc pas tenue d’attendre, pour présenter sa requête, l'expiration
d’un délai de six mois à dater du 18 janvier 1992. Cette façon de voir
ressort de certaines des décisions antérieures de la Cour. On en trouve un
bon exemple dans les affaires relatives au Sud-Ouest africain (Ethiopie c.
Afrique du Sud; Libéria c. Afrique du Sud), où la Cour a fait observer ce qui
suit:

«Il est sans pertinence et inutile de rechercher quelles thèses diffé-
rentes et opposées ont conduit les négociations des Nations Unies
dans une impasse, étant donné qu’au stade actuel il ne s’agit que de
trancher la question de compétence. Le fait que dans le passé les
négociations collectives aient abouti 4 une impasse et le fait que les
écritures et les plaidoiries des Parties dans la présente procédure
aient clairement confirmé que cette impasse demeure obligent à
conclure qu’il n’est pas raisonnablement permis d’espérer que de
nouvelles négociations puissent aboutir à un règlement.» (C.LJ.
Recueil 1962, p. 345.)

La Cour, dans les mêmes affaires, s’est refusée à adopter une attitude
purement formaliste sur cette question lorsqu'elle a fait observer:

«ce qui importe … ce n’est pas tant la forme des négociations que
l'attitude et les thèses des Parties sur les aspects fondamentaux de la
question en litige. Tant que l’on demeure inébranlable de part et
d’autre.. » (Ibid., p.346.)

Il y a également la question de savoir si le mot «within», tel qu’il est
utilisé dans le paragraphe 1 de l’article 14, signifie après six mois ou dans

78
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. AJIBOLA) 189

un délai de six mois. Le mot «dans », qui est employé dans le texte français
correspondant, laisse entendre qu’une demande formelle et un refus inter-
venus avant l’expiration d’un délai de six mois déclenchent l'exercice du
droit de s’adresser à la Cour. De plus, selon le Concise Oxford Dictionary,
within signifie «pas au-delà », ou «à l’intérieur de » ou «avant l’expiration
de» ou «dans un laps de temps ne dépassant pas » ou «pendant ». Si les
auteurs de la convention avaient voulu dire après, ils l’auraient dit expres-
sément.

Pour toutes les raisons sur lesquelles je me suis étendu plus haut, je
déclare humblement que la requête n’a pas été présentée de façon préma-
turée à la Cour, et que la Cour a compétence pour en connaître.

6. Reste la question du dommage irréparable. Sur ce point encore des
arguments ont été avancés de part et d’autre. L’argument des Etats-Unis
était que, lorsqu'une affaire est en cours, les parties ne doivent rien faire
qui puisse priver d’effet l'arrêt ultérieur de la Cour quant au fond. Selon
cet argument, des mesures conservatoires sont donc inutiles étant donné
que les Parties sont déjà tenues d’éviter qu’un préjudice irréparable ne soit
porté à l’arrêt éventuel de la Cour, qu’un tort irréparable ne soit causé aux
droits revendiqués, et que les personnes et les biens ne soient irréparable-
ment lésés. Des torrents de citations, tirées d’arrêts antérieurs de la Cour,
ont été apportées à l’appui de cette argumentation.

Il faut s’arrêter un moment pour faire observer que le point crucial, ici,
ne concerne pas «un préjudice irréparable» ou un «tort irréparable»,
mais la possibilité ou le risque d’un tort ou d’un préjudice irréparable. On a
déjà, par le passé, insisté sur ce point dans plusieurs affaires dont la Cour a
été saisie. Lorsque cette dernière a indiqué des mesures conservatoires
dans l’affaire des Essais nucléaires, elle a formulé les observations
suivantes:

«29. Considérant que, aux fins de la présente procédure, il suffit
de noter que les renseignements soumis à la Cour, y compris les
rapports du Comité scientifique des Nations Unies pour l’étude des
effets des rayonnements ionisants présentés entre 1958 et 1973,
n’excluent pas qu’on puisse démontrer que le dépôt en territoire
australien de substances radioactives provenant de ces essais cause
un préjudice irréparable à l’Australie;

30. Considérant qu’étant donné ce qui précède la Cour estime
devoir indiquer des mesures conservatoires pour sauvegarder le droit
invoqué par l’Australie dans le présent différend en ce qui concerne
le dépôt de retombées radioactives sur son territoire » (C.I.J. Recueil
1973, p. 105; les italiques sont de moi).

On peut trouver des déclarations analogues dans l’affaire du Personnel
diplomatique et consulaire des Etats-Unis à Téhéran et dans celle du
Passage par le Grand-Belt.

Deux questions sont pertinentes en l’occurrence. Premièrement,
existe-t-il une probabilité ou, pour employer les termes appropriés, une
«possibilité » ou un «risque » que le requérant soit lésé s’il n’est pas auto-

79
CONVENTION DE MONTREAL DE 1971 (OP. DISS. AJIBOLA) 190

risé à poursuivre les deux suspects sur son propre sol? Deuxièmement,
existe-t-il une probabilité que le défendeur use de la force ou de la coerci-
tion si la Cour n'indique pas de mesures conservatoires ? En me fondant
sur les éléments de preuve fournis au cours des audiences, je suis forte-
ment enclin à répondre à ces questions par l’affirmative, étant donné en
particulier que la question précise qui se pose est celle de la possibilité ou
du risque d’un tel tort ou préjudice irréparable.

Ayant donc répondu à toutes ces questions dans un sens favorable au
requérant, en ce qui concerne les dispositions pertinentes pour l’indica-
tion de mesures conservatoires (c’est-à-dire l’article 41 du Statut de la
Cour), j'ajouterai que la Cour ne doit indiquer de mesures conservatoires
en faveur du requérant que si elle «estime que les circonstances» de
l'affaire «l’exigent ». On peut se référer de même aux passages pertinents
des articles 73, 74 et 75 du Règlement de la Cour.

A mes yeux, la demande en indication de mesures conservatoires doit
être envisagée dans la perspective des mesures parallèles prises par le
Conseil de sécurité, et en particulier du fait que le Conseil a adopté les
résolutions 731 (1992) et 748 (1992). Il faut donc examiner les effets éven-
tuels de la résolution 731 (1992) sur la présente affaire et, ce qui est le plus
important, indiquer quels sont les effets de la résolution 748 (1992), adop-
tée récemment alors même que se déroulaient nos délibérations sur cette
affaire.

Avant de m’engager sur le chemin cahoteux de l’examen qui doit
permettre de déterminer les effets de ces résolutions du point de vue du
droit international, je voudrais m’arréter un moment pour examiner un
aspect de la présente affaire qui heurte mon sens de la justice. Peut-être
vaudra-t-il mieux traiter complètement de cette question lorsque l’affaire
sera envisagée quant au fond. Toutefois, elle concerne les deux résolu-
tions du Conseil de sécurité ainsi que leurs effets sur la demande en indi-
cation de mesures conservatoires actuellement à l'examen.

Un point qui n’est pas contesté, et qui est admis par l’une et l’autre
Partie, est qu’il est souhaitable, et en fait nécessaire, que les deux suspects
censés être impliqués dans cette affaire soient minutieusement interrogés
et jugés. Le requérant était de cet avis et il l’a dit; et le défendeur tient
beaucoup, lui aussi, à juger les intéressés. Le désaccord porte donc seule-
ment sur le lieu du jugement. À mon sens, l’enquête ne peut être menée à
bien sans la coopération des deux Parties. Une fois cette enquête achevée,
et s’il existe des présomptions sérieuses à l'égard des suspects, ces derniers
seront mis en accusation et traduits devant une juridiction pénale. Le
jugement suivra le procès, puis viendra la sentence si la culpabilité est
reconnue.

Si j'ai rappelé ces principes élémentaires et rebattus de la justice pénale,
c’est pour faire ressortir le fait que, tout au long, dans certaines des plai-
doiries, on semblait parler des enquêtes menées par le défendeur comme
on parlerait d’un arrêt définitif. Il est évident que l’allégation de terro-
risme — crime gravissime et odieux — portée contre les deux Libyens ne
saurait être confirmée que s’ils sont jugés et déclarés coupables, et pas

80
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. AJIBOLA) 191

avant. A fortiori, l’allégation selon laquelle l'Etat libyen est impliqué dans
le terrorisme ne peut juridiquement être défendue tant qu’un jugement
n'aura pas été rendu contre les deux Libyens et tant qu’il n’aura pas été
prouvé que ces derniers agissaient pour le compte de l’Etat libyen et en
son nom.

Le 27 novembre 1991, les Etats-Unis d’ Amérique ont publié au sujet de
Pexplosion survenue à bord du vol 103 de la Pan American une déclara-
tion (S/23308) ainsi rédigée:

«Une fois lancés les mandats d’arrêt, le 14 novembre, nous les
avons transmis au régime libyen. Nous avons également eu d’étroites
consultations avec les Gouvernements français et britannique et, de
concert avec ces deux gouvernements, nous rendons aujourd’hui
publiques les deux déclarations ci-après.

DÉCLARATION COMMUNE DES ÉTATS-UNIS ET DU ROYAUME-UNI

Les Gouvernements britannique et américain déclarent ce jour
que le Gouvernement libyen doit:

— livrer, afin qu’ils soient traduits en justice, tous ceux qui sont
accusés de ce crime et assumer la responsabilité des agissements
des agents libyens;

— divulguer tous les renseignements en sa possession sur ce crime, y
compris les noms de tous les responsables, et permettre le libre
accès à tous les témoins, documents et autres preuves matérielles,
y compris tous les dispositifs d’horlogerie restants;

— verser des indemnités appropriées.

Nous comptons que la Libye remplira ses obligations prompte-
ment et sans aucune réserve. » (Les italiques sont de moi.)

On notera qu’une indemnisation était réclamée dans cette déclaration
(«verser des indemnités appropriées»). Une question me trouble:
comment peut-on presser l'Etat libyen de verser des indemnités alors que
les «suspects» — j'irai même, si l’on veut, jusqu’à dire les «accusés » —
n’ont été déclarés coupables par aucune juridiction compétente et qu’il
n’a pas été prouvé qu’ils aient agi avec la complicité de la Libye. Dans le
monde entier, la présomption d’innocence fait cependant encore partie
intégrante d’une bonne administration de la justice pénale.

C’est là un point important, car les demandes des Etats-Unis qui ont été
citées plus haut ont servi de base aux demandes figurant dans la résolu-
tion 731 (1992), et en particulier dans l’alinéa du préambule qui est ainsi
conçu:

« Profondément préoccupé par ce qui résulte des enquêtes impli-
quant des fonctionnaires du Gouvernement libyen et qui est
mentionné dans les documents du Conseil de sécurité qui font état
des demandes adressées aux autorités libyennes par les Etats-Unis
d'Amérique, la France et le Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord, liées aux procédures judiciaires concernant les

81
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. AJIBOLA) 192

attentats perpétrés contre les vols de la Pan American et de l’Union
de transports aériens»,

ainsi que dans le paragraphe 3 de la résolution, qui se lit comme suit:

« Demande instamment aux autorités libyennes d’apporter immé-
diatement une réponse complète et effective à ces demandes afin de
contribuer à l'élimination du terrorisme international».

Quels sont donc les effets de la résolution 731 (1992) sur le pouvoir qu’a
la Cour d’indiquer des mesures conservatoires ? On a fait valoir que la
résolution 731 (1992) a le caractère d’une simple recommandation et que,
de ce fait, elle ne constitue pas une décision du Conseil de sécurité. Ayant
examiné de près le contenu de la résolution, je partagerais volontiers l’avis
de ceux qui pensent qu’on ne peut qualifier de contraignante la demande
de livrer les deux Libyens qui est faite dans cette résolution. On l’a déjà
dit: la décision du Conseil de sécurité en ce qui concerne cette résolution
pourrait se ranger sous le paragraphe 1 de l’article 36 de la Charte, qui est
ainsi rédigé :

«Le Conseil de sécurité peut, à tout moment de l’évolution d’un
différend de la nature mentionnée à l’article 33 ou d’une situation
analogue, recommander les procédures ou méthodes d’ajustement
appropriées.» (Les italiques sont de moi.)

Sans aucun doute, toutes ces dispositions s’inscrivent dans le cadre du
chapitre VI de la Charte, qui traite du règlement pacifique des différends.
Etant donné que le problème fait intervenir la négociation, l’enquête, la
médiation, la conciliation, l'arbitrage ou le règlement judiciaire, moyens
énumérés dans l’article 33, il était possible au Conseil de sécurité de
s’autoriser de la possibilité d’invoquer et d'appliquer le paragraphe 3 de
l’article 36 en renvoyant cette question à la Cour. Cependant, le Conseil
n’a pas usé de cette possibilité. Ayant mûrement examiné le contenu et les
effets possibles de la résolution 731 (1992), j’émets humblement l'opinion
et la conclusion qu’en aucune façon cette résolution n’empêche la Cour
d’exercer sa compétence pour ce qui est d'indiquer les mesures conserva-
toires demandées par la Libye.

La résolution 748 (1992), qui a été adoptée pendant que la Cour exami-
nait la demande en indication de mesures conservatoires formulée par la
Libye, s'inscrit sans aucun doute dans le cadre des pouvoirs et des fonc-
tions du Conseil de sécurité, puisqu'elle relève du chapitre VII de la
Charte, et en particulier de l’article 41.

Quels sont donc les effets juridiques de la résolution 748 (1992) sur le
pouvoir qu’a la Cour d'indiquer des mesures conservatoires ? Sans aucun
doute, il y a chevauchement entre les pouvoirs et les fonctions de la Cour
et ceux du Conseil de sécurité, questions que j'ai évoquées plus haut. Cette
résolution est une décision du Conseil de sécurité et, par conséquent, ses
effets et sa valeur sont encore plus marqués que ceux de la résolution 731
(1992) compte tenu des dispositions de l’article 25 et de l’article 103 de la

82
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. AJIBOLA) 193

Charte. L’article 25 enjoint aux Membres « d’accepter et d’appliquer les
décisions du Conseil de sécurité» et l’article 103 prévoit qu’en cas de
conflit d'obligations entre la Charte et un autre accord international les
obligations contractées en vertu de la Charte prévaudront. On pourrait
faire valoir qu’il y a dans les deux résolutions susmentionnées certains
vices intrinséques qui les rendent inopérantes. Il y a par exemple la ques-
tion du nemo judex in sua causa, ainsi que les effets possibles sur ces réso-
lutions de l’article 27, paragraphe 3, de la Charte. Néanmoins, je ne me
prononce pas sur la valeur de ces textes, et du reste cela ne m’est pas néces-
saire pour parvenir à ma décision.

Cela dit, étant donné les dispositions de la résolution 748 (1992),
j'estime que la Cour devrait se refuser à indiquer les mesures conserva-
toires demandées par la Libye. Mais j'estime d’autre part que la Cour
devrait, en s’appuyant sur l’article 75 de son Règlement, indiquer d’office
des mesures conservatoires à l’encontre de l’une et l’autre Partie pour faire
en sorte qu'il n’y ait ni recours à la force ni aggravation ou extension du
différend au cours de la période qui est nécessaire pour que la Cour puisse
se prononcer sur le fond.

La Cour possède juridiquement et intrinsèquement le pouvoir d’ordon-
ner d’office des mesures conservatoires à l’encontre de l’une et l’autre des
Parties, indépendamment de toute demande formulée par l’une ou par
l’autre. Cette indication de mesures conservatoires faite à titre indépen-
dant n’est pas étrangère à la jurisprudence de la Cour actuelle et de la
juridiction qui l’a précédée. Dans l'affaire concernant le Statut juridique
du Groëland oriental, la Cour permanente de Justice internationale a
déclaré:

«Considérant, d’autre part, qu’il convient pour la Cour d’exami-
ner s’il y a lieu ou non de procéder d'office à l'indication de mesures
conservatoires à l’occasion des deux requêtes du 18 juillet 1932, indé-
pendamment de la demande norvégienne à cet effet...» (C.PJ.I.
série A/B n° 48, p. 287-288; les italiques sont de moi.)

Et de nouveau, dans l’affaire concernant la Compagnie d'électricité de
Sofia et de Bulgarie, mesures conservatoires, la Cour permanente de Justice
internationale, ordonnant des mesures conservatoires, s’est exprimée
comme suit :

«Considérant qu’aux termes de l’article 41, alinéa premier, du
Statut,

«La Cour a le pouvoir d’indiquer, si elle estime que les circons-
tances l’exigent, quelles mesures conservatoires du droit de
chacun doivent être prises à titre provisoire »;

Qu’aux termes de l’article 61, alinéa 4, du Règlement,

«La Cour peut indiquer des mesures conservatoires autres que
celles qui sont proposées dans la demande»;

83
CONVENTION DE MONTREAL DE 1971 (OP. DISS. AJIBOLA) 194

Considérant que la disposition précitée du Statut applique le prin-
cipe universellement admis devant les juridictions internationales et
consacré d’ailleurs dans maintes conventions auxquelles la Bulgarie
a été partie, — d’aprés lequel les parties en cause doivent s’abstenir
de toute mesure susceptible d’avoir une répercussion préjudiciable à
lPexécution de la décision à intervenir et, en général, ne laisser procé-
der à aucun acte, de quelque nature qu’il soit, susceptible d’aggraver
ou d'étendre le différend» (C.P.J.L. série A/B n° 79, p. 199; les ita-
liques sont de moi).

Dans l’affaire concernant |’ Anglo-Iranian Oil Co., la Cour internatio-
nale de Justice est parvenue à une conclusion analogue au sujet du
pouvoir dont elle dispose d’indiquer d’ office des mesures conservatoires;
elle a en effet déclaré à cette occasion:

«Considérant que l’objet des mesures conservatoires prévues au
Statut est de sauvegarder les droits de chacun en attendant que la
Cour rende sa décision; que, de la formule générale employée par
l’article 41 du Statut et du pouvoir reconnu à la Cour par l’article 61,
paragraphe 6, du Règlement, d'indiquer d’office des mesures conser-
vatoires, il résulte que la Cour doit se préoccuper de sauvegarder par
de telles mesures les droits que l'arrêt qu'elle aura ultérieurement à
rendre pourrait éventuellement reconnaître, soit au demandeur, soit au
défendeur» (C.LJ. Recueil 1951, p. 93; les italiques sont de moi).

Encore tout récemment et avec une absolue netteté, dans l’affaire du
Différend frontalier (Burkina Faso/République du Mali), la Cour a forte-
ment insisté sur son pouvoir d'indiquer des mesures conservatoires, décla-
rant ce qui suit:

«Considérant que, indépendamment des demandes présentées par
les Parties en indication de mesures conservatoires, la Cour ou, par
conséquent, la Chambre dispose en vertu de l’article 41 du Statut du
pouvoir d'indiquer des mesures conservatoires en vue d'empêcher
Paggravation ou l’extension du différend quand elle estime que les
circonstances l’exigent» (C.J. Recueil 1986, p. 9, par. 18; les ita-
liques sont de moi).

Un éminent auteur, sir Gerald Fitzmaurice, a fait les remarques
suivantes au sujet des mesures conservatoires dans son ouvrage intitulé
The Law and Procedure of the International Court of Justice (vol. II, 1986,
p. 542):

«c) Comme on l’a montré plus haut, le pouvoir qu’a la Cour
d@’indiquer des mesures conservatoires entre dans la même catégorie
que le pouvoir de se déclarer compétente. Dans l’un et l’autre cas, la
Cour exerce sa juridiction de maniére incidente, ce qui est nécessaire
dans le premier cas pour lui permettre tout simplement de fonction-
ner et, dans le cas du pouvoir d’indiquer des mesures conservatoires,
pour éviter que ses décisions soient privées d’effet utile. Or, en ce qui

84
CONVENTION DE MONTREAL DE 1971 (OP. DISS. AJIBOLA) 195:

concerne la Cour, le pouvoir qu’a celle-ci de dire elle-méme si elle est
compétente est expressément énoncé dans le paragraphe 6 de l’ar-
ticle 36 du Statut. Cependant, il est bien établi en droit que ce pouvoir
fait partie des pouvoirs intrinsèques de fous les tribunaux internatio-
naux, qu'il leur ait été ou non conféré expressément — manière de
voir précisément adoptée par la Cour lorsqu'elle a déclaré dans
l'affaire Nottebohm (compétence)... »

L’indication de mesures conservatoires, dans ces conditions, ne saurait
aller à l’encontre de la décision prise par le Conseil de sécurité dans la
résolution 748 (1992) puisque la résolution n’autorise en aucune façon
Vemploi de la force. La résolution 748 (1992) est tout à fait explicite, et elle
expose clairement et sans ambiguité la décision du Conseil, que je vais
devoir maintenant examiner ici afin de préciser les raisons pour lesquelles
je suis convaincu que, si la Cour indiquait d’office des mesures conserva-
toires interdisant l’emploi de la force en attendant qu’un arrêt soit rendu
quant au fond, cela ne génerait pas le fonctionnement du Conseil de sécu-
rité.

Le premier point est que la résolution 748 (1992) réaffirme tout ce qui
figure dans la résolution 731 (1992) et que, comme on l’a déjà expliqué, la
résolution 731 (1992) reléve du chapitre VI de la Charte, en particulier de
l’article 36, paragraphe 1. En fait, tout ce que la résolution 731 (1992)
demandait à la Libye, c’était de répondre aux demandes du Royaume-Uni
et des Etats-Unis telles qu’elles étaient formulées dans les déclarations
respectives ou communes de ces pays sur ce problème. Rien, dans la réso-
lution 731 (1992), n’indique que le Conseil de sécurité ait approuvé expli-
citement ou tacitement l’usage de la force pour faire en sorte que la Libye
s'exécute. Le préambule, tout en prenant note des rapports du Secrétaire
général, réaffirmait la position du Conseil de sécurité au sujet du terro-
risme, disait comment et pourquoi il fallait agir efficacement pour remé-
dier à ce phénomène et réaffirmait la nécessité, pour tous les Etats, de
s'abstenir d'organiser ou de soutenir des actes de terrorisme ou d’y parti-
ciper. Une fois de plus — on le notera ici également — rien qui puisse
laisser entendre que le Conseil de sécurité approuvait l'emploi de la force.

Pour ce qui est du dispositif de la résolution, le Conseil de sécurité a
bien précisé qu’il agissait en vertu du chapitre VII de la Charte. C’est là un
point important à relever, car ce chapitre traite de l’« Action en cas de
menace contre la paix, de rupture de la paix et d’acte d’agression». De
nouveau, on doit se demander a quel article le Conseil de sécurité s’est
reféré quand il a adopté la résolution 748 (1992), eu égard au contenu des
décisions figurant dans cette résolution. Il ressort clairement d’un examen
attentif de la résolution que le Conseil agissait, comme je l’ai dit précé-
demment, en vertu de l’article 41 de la Charte, qui traite de la question des
sanctions économiques.

L'article 41 de la Charte renferme les directives suivantes:

«Le Conseil de sécurité peut décider quelles mesures n ’impliquant
pas l'emploi de la force armée doivent être prises pour donner effet à

85
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. AJIBOLA) 196

ses décisions, et peut inviter les Membres des Nations Unies à appli-
quer ces mesures. Celles-ci peuvent comprendre l'interruption
complète ou partielle des relations économiques et des communica-
tions ferroviaires, maritimes, aériennes, postales, télégraphiques,
radio-électriques et des autres moyens de communication, ainsi que
la rupture des relations diplomatiques.» (Les italiques sont de moi.)

Les passages en italiques, quand on les lit conjointement avec les para-
graphes 4 a)et b), 5 a), b}et c), 6 a), b)et c)et 7 de la résolution 748 (1992),
font ressortir sans équivoque que la résolution vise à imposer à la Libye
des sanctions économiques et commerciales en même temps que des
restrictions de caractère diplomatique et interdit explicitement les sanc-
tions «impliquant l’emploi de la force armée». Je me suis étendu sur le
contenu de l’article 41 afin de montrer que, bien que la résolution 748
(1992) ait été adoptée par le Conseil de sécurité en vertu du chapitre VII,
l’article 41, qui figure dans ce chapitre, interdit clairement l’emploi de la
force.

La Libye a également confirmé cela dans ses observations les plus
récentes, datées du 7 avril 1992, concernant les effets de la résolution 748
(1992); elle a fait remarquer ce qui suit:

«les sanctions que le Conseil de sécurité édicte à l’encontre de la
Libye, si elle ne se conforme pas à la résolution 748 (1992), portent

directement atteinte à ses droits économiques, commerciaux et
diplomatiques ».

La conclusion à laquelle je suis donc parvenu est que la Cour n’affaibli-
rait ni ne compromettrait la validité et les effets de la résolution 748 (1992)
si, agissant d’ office, ou même suo motu, elle indiquait des mesures visant à
enjoindre à l’une et à l’autre Partie de n’entreprendre aucune action
pouvant comporter l'emploi de la force ou de ne prendre aucune disposi-
tion pouvant aggraver ou élargir le différend entre le moment présent et
celui où la Cour se sera prononcée quant au fond.

Le point suivant, qui est, lui aussi, tout autant lié au problème de la
résolution 748 (1992), est la question de la validité de cette résolution. A
l’heure actuelle, ce n’est pas de cela qu'il s’agit, et on s’en remet par consé-
quent à la décision du Conseil de sécurité en ce qui concerne la résolu-
tion 748 (1992), considérée comme prima facie valable. Ce problème sera
résolu dans un sens ou dans l’autre lorsque l’affaire sera plaidée quant au
fond. J'ai personnellement fait état des doutes que j'avais à ce sujet, mais
pour l'instant ne réveillons pas le chat qui dort.

Supposons pour les besoins de la cause que la résolution 748 (1992) est
purement et simplement valable. Dans leurs observations du 7 avril 1992,
les Etats-Unis déclarent ce qui suit:

«Que le droit inédit que ia Libye prétend tenir de la convention de
Montréal existe ou non — et ce droit est contraire au texte, à la struc-
ture, à l’objet et à la genèse de la convention — la Charte impose
maintenant à la Libye l’obligation d’accepter et d’appliquer les déci-

86
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. AJIBOLA) 197

sions du Conseil de sécurité contenues dans la résolution 748 (1992)
et la Charte impose aux autres Etats l’obligation de s’efforcer d’ame-
ner la Libye à se conformer auxdites décisions. La demande en indi-
cation de mesures conservatoires présentée par la Libye est donc
totalement dépourvue de fondement. »

Comme on l’a déjà indiqué, les Etats-Unis ont le droit d’avoir cette
opinion eu égard à d’autres dispositions de la Charte, tant qu’ils n’ont pas
recours à la force pour faire appliquer la résolution.

Les Parties ont fait reposer bon nombre de leurs arguments sur le
problème des droits juridiques. Sans aucun doute, ce problème des droits
juridiques est pertinent et important du point de vue de la requête de la
Libye, et le requérant doit, pour avoir gain de cause quant au fond, établir
clairement l'existence de droits de cette nature. C’est pourquoi l’article 41
du Statut parle de la sauvegarde du droit de chacun. Cela dit, l’article 75
du Règlement de la Cour n’évoque pas le problème des droits mais se
borne à reconnaître à la Cour le pouvoir d’indiquer d’office des mesures
conservatoires à l’encontre des Parties ou de l’une d'elles si, la question
ayant été dûment examinée, il apparaît que les circonstances de l’affaire
l’exigent. J’estime que la Cour devrait exercer dans la présente affaire le
pouvoir qui lui est conféré par l’article 75.

Chaque cas doit faire l’objet d’une décision selon ses mérites. Les situa-
tions changent constamment. Le monde est en pleine évolution sur le plan
économique et sur le plan politique. Le droit international s’est trouvé
enrichi par l'impulsion dynamique qu’il a reçue de la Cour internationale
de Justice. Par le passé, les mesures que j'ai suggéré d’indiquer ont
toujours été de caractère incident, mais il y a toutes les raisons d’indiquer
des mesures dans la présente affaire étant donné son caractère d’urgence,
sa gravité et les circonstances exceptionnelles qui l’entourent. Chaque
jour, le monde se trouve devant des situations nouvelles, et la Cour doit
impérativement se montrer à la hauteur de chaque situation et répondre
aux nouveaux défis et exigences de notre temps à mesure qu’ils se font
jour. Toutefois, il faut veiller à ce que les déclarations, indications, ordon-
nances et arrêts de la Cour soient conformes au droit international, ce qu’il
est à peine nécessaire de souligner (article 38, paragraphe 1, du Statut de la
Cour). Dans la présente affaire, la Cour a le pouvoir de se prononcer sur
les mesures conservatoires que j’ai suggérées en s’appuyant sur les dispo-
sitions de l’article 75 de son Règlement. En outre, la Cour a toujours
intrinsèquement le pouvoir de décider de mesures conservatoires de ce
genre en vertu du droit international coutumier.

En conclusion, j'estime que la Cour doit rejeter la demande en indica-
tion de mesures conservatoires de la Libye mais qu’elle doit, indépendam-
ment, appliquer les dispositions de l’article 75 de son Règlement afin
d'empêcher le différend de s’intensifier, de s’aggraver ou de s’élargir
encore entre le moment présent et celui où interviendra une décision
quant au fond.

Encore une fois, je me demande ce qui est juste dans une affaire de cette

87
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. AJIBOLA) 198

nature, pour ce qui est de la demande en indication de mesures conserva-
toires dont la Cour est saisie. Selon moi, notre préoccupation et notre obli-
gation fondamentales, en tant que juges de la Cour, doit être de rendre la
justice selon l’esprit de l’article 1 dela Charte: maintenir la paix et la sécu-
rité internationales; prendre des mesures efficaces en vue de prévenir et
d’écarter toute menace à la paix; réprimer toutes les menaces d’agression
ou toute forme de rupture de la paix dans toute partie du monde dans
lesprit de la Charte et conformément au droit international.

A mes yeux, la justice exige que des mesures soient prises sans tarder
pour empécher la détérioration de la coexistence pacifique entre les
nations du monde. Quand la maison brile, ce n’est pas le moment de
s’endormir.

Finalement, la justice, dans la présente affaire, nous impose d’agir selon
l’esprit et la lettre même du paragraphe 3 de l’article 2 de la Charte, qui
proclame:

«Les Membres de l’Organisation règlent leurs différends interna-
tionaux par des moyens pacifiques, de telle manière que la paix et la
sécurité internationales ainsi que la justice ne soient pas mises en
danger.»

En conséquence, dans la présente affaire, j'indiquerais, en vertu de
l’article 75 du Règlement de la Cour, des mesures conservatoires pendente
lite à l'encontre de l’une et de l’autre Partie afin d’empécher le différend
de s’intensifier, de s’aggraver ou de s’élargir et d'empêcher en particulier
l’emploi de la force par l’une ou l’autre des Parties ou par toutes deux.

(Signé) Bola ANBOLA.

88
